Citation Nr: 0031424	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-11 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a higher rate of special monthly 
compensation based on loss of use of the left lower extremity 
and loss of use of the left upper extremity

2.  Entitlement to service connection for a seizure disorder 
as secondary to service-connected residuals of fractures of 
the cervical spine.

3.  Entitlement to service connection for spinal myoclonus 
and narcolepsy as secondary to service-connected residuals of 
fractures of the cervical spine.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
October 1985.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from  rating decisions in  October 1996 and October 1997 by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In May 1999, the Board remanded this case to the RO.  The 
case was returned to the Board in October 2000.  The Board 
notes that, while the case was in remand status, the veteran 
clarified his service connection claims.  

In November 2000, the veteran's representative, in his brief 
on appeal, stated that he was filing a notice of disagreement 
with the RO's rating action of March 2000, which reduced the 
schedular evaluation for cervical spine fractures.  However, 
the applicable statute requires that a notice of disagreement 
be filed with the agency of original jurisdiction which 
entered the determination in question.  See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); see also Beyrle v. Brown¸ 9 Vet. 
App. 24, 28 (1996).  The veteran and his representative are 
hereby notified that any notice of disagreement with the 
rating decision of March 2000 would have to be filed with the 
RO.  

The issues of entitlement to service connection for a seizure 
disorder and for spinal myoclonus and narcolepsy as secondary 
to service-connected fractures of the cervical spine will be 
addressed in the remand portion of this decision.  




FINDING OF FACT

The veteran does not have loss of use of the left upper 
extremity.


CONCLUSION OF LAW

Entitlement to special monthly compensation based on loss of 
use of the left lower extremity and loss of use of the left 
upper extremity is not warranted.  38 U.S.C.A. §§ 1114(l) 
(West 1991); 38 C.F.R. § 3.350(a)(2)(i) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  In the instant case, with regard to the claim for 
special monthly compensation, the Board finds that the RO 
complied with the requirements of the statute.  All relevant 
evidence identified by the veteran, including records of 
private physicians, was obtained and considered.  In 
addition, the veteran was afforded VA examinations.  The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claim for a higher rate of special monthly compensation, and 
the Board will proceed to consider the claim on the merits.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, _____ (2000) (to be codified at 
38 U.S.C. § 5103A).  

I.  Special Monthly Compensation

Initially, the Board notes that the veteran is in receipt of 
special monthly compensation (SMC) on account of the need for 
regular aid and attendance and on account of loss of use of 
the right lower and upper extremities, and on other bases.
38 U.S.C.A. § 1114(l) provides, inter alia, that SMC is 
payable for loss of use of one hand and one foot.

At a VA joints examination in November 1999, it was noted 
that the veteran was a C-3 partial quadriplegic, with the 
left upper extremity being his dominant remaining extremity.  
He complained of left wrist pain, and he stated that the 
condition of his left wrist restricted the distance to which 
he was able to wheel his wheelchair.  He had had surgical 
repair of the triangular fibrocartilage of the left wrist.  
On examination, the dorsum of the left wrist was mildly 
tender; there was no swelling or erythema.  Range of motion 
was dorsiflexion to 60 degrees, palmar flexion to 70 degrees, 
with pain, radial deviation to 20 degrees, and ulnar 
deviation to 40 degrees.  Distal strength was intact.  

The findings of the VA joints examination in November 1999 
make it clear that the veteran has not experienced loss of 
use of the left hand or left upper extremity, as that term is 
defined by applicable regulations.  38 C.F.R. 
§ 3.350(a)(2)(i) (2000) provides that loss of use of a hand 
or foot will be held to exist when no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the elbow 
or knee with use of a suitable prosthetic device.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc., loss of use of the left 
upper extremity, it is not necessary for the Board to reach 
the question of whether he has loss of use of the left lower 
extremity, in connection with his pending claim for SMC.  
Entitlement to SMC based on loss of use of the left lower 
extremity and loss of use of the left upper extremity is not 
established.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(a)(2)(i).  

The preponderance of the evidence is against the veteran's 
claim, and the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991).  

ORDER

Special monthly compensation based on loss of use of the left 
lower extremity and loss of use of the left upper extremity 
is denied.


REMAND

An issue previously certified for appellate review was 
entitlement to service connection for seizures as secondary 
to service-connected fractures of the cervical spine.  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected, and secondary service connection may also be 
granted for the degree to which a nonservice-connected 
disorder is aggravated by a service-connected disorder.  
38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 7 Vet. App. 439 
(1995).  

In the remand of May 1999, however, the Board directed the RO 
to ask the veteran to clarify the exact condition(s) for 
which he was requesting service connection, and the RO made 
that request of the veteran in a letter to him of June 1999.  
(In this connection, the Board notes that, at a VA 
examination in May 1997, the assessment was that the 
veteran's history and a normal electroencephalogram were not 
consistent with a convulsive disorder.)  In a statement dated 
in September 2000, the veteran stated that: at one time, he 
had a diagnosed seizure and was placed on seizure medication 
and restricted from driving for six months, but he had had no 
other seizure episodes; he was taking prescription medication 
for narcolepsy and spinal myoclonus; and his claim for 
service connection for 'seizure-type' conditions was limited 
to narcolepsy and spinal myoclonus.  

The Board finds that reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, required by 
the Veterans Claims Assistance Act of 2000, include obtaining 
an opinion from a neurologist who has examined the veteran 
and reviewed his medical records on the questions of whether 
he currently has narcolepsy and spinal myoclonus and, if so, 
whether such disorders are related to fractures of the 
cervical spine.  
In view of the foregoing, this case is REMANDED to the RO for 
the following:

1.  The RO should request that the 
veteran identify all physicians and 
medical facilities which have treated him 
for narcolepsy and spinal myoclonus.  
After obtaining any necessary releases 
from the veteran, the RO should attempt 
to obtain copies of all such clinical 
records not already associated with the 
claims file.  

2.  The RO should then arrange for the 
veteran to be examined by a specialist in 
neurology.  It is imperative that the 
examiner review the veteran's medical 
records in the claims file and a copy of 
this REMAND.  The examiner should 
determine whether the veteran currently 
suffers from narcolepsy and/or spinal 
myoclonus.  If either disorder is found, 
the examiner should offer an opinion on 
the question of whether residuals of 
fractures of the cervical spine caused 
the disorder(s).  If the examiner is of 
the opinion that residuals of fractures 
of the cervical spine did not cause 
narcolepsy or spinal myoclonus, he or she 
should offer an opinion on the question 
of whether his narcolepsy and/or spinal 
myoclonus were worsened or aggravated by 
his service-connected residuals of 
fractures of the cervical spine and, if 
so, the extent of the aggravation.

4.  Following completion of these 
actions, the RO should review the 
evidence and determine whether the 
veteran's claims may now be granted.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be provided with an appropriate 
supplemental statement of the case, which 
addresses all of the pages of the May 
1997 VA epilepsy and narcolepsy 
examination report (see Informal Hearing 
Presentation dated in November 2000, page 
2) and any additional evidence obtained 
pursuant to this Remand, and an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The purposes of this REMAND are to assist the veteran and to 
obtain clarifying medical information.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the appeal.  No action is required of the veteran until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matters which 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999)


		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 7 -


